Citation Nr: 0729070	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-19 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a heart murmur.

2.  Entitlement to service connection for an aortic valve 
disease, status post-heart valve replacement, to include as 
secondary to a heart murmur.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in St. Louis, Missouri.  The Board remanded this 
appeal in September 2006 for additional development; it has 
reviewed the expanded record and concludes that this appeal 
is now ready for a decision.

In a July 2007 statement to the Board, the veteran inquired 
as to why VA terminated his compensation in 1947.  As the 
Board is uncertain what the veteran's statement is in 
reference to, and it does not have jurisdiction over any 
issue involving such time period, it refers this inquiry to 
the RO.


FINDINGS OF FACT

1.  A heart murmur was not manifested during the veteran's 
active duty; any current heart murmur is not otherwise 
related to service.

2.  An aortic valve disease, status post-heart valve 
replacement, was not manifested during the veteran's active 
duty or within one year of service; any current valvular 
disease, status post-heart valve replacement, is not related 
to service, nor is it related to a service-connected 
disability.


CONCLUSIONS OF LAW

1.  A heart murmur was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. § 1110, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2006).

2.  An aortic valve disease, status post-heart valve 
replacement, was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by the veteran's active duty 
service; it is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303; 3.307, 
3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2006).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

After careful review of the claims folder, the Board finds 
that a letter dated in July 2004 partially satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  This letter advised the veteran what information and 
evidence was needed to substantiate his claims decided herein 
under a theory of direct service connection and what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
conditions and enough information for the RO to request 
records from the sources identified by the veteran.  He was 
also expressly advised of the need to submit any evidence in 
his possession that pertains to the claims.  Finally the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
The July 2004 letter was sent to the veteran prior to the 
September 2004 rating decision.  Thus, such VCAA notice was 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A November 2006 letter provided the veteran first-element 
notice regarding the evidence and information necessary to 
substantiate his claim of service connection for an aortic 
valve disease, status post-heart valve replacement, on a 
secondary basis.  Specifically, it asked the veteran to 
submit any evidence that his aortic disease was a result of 
his claimed heart murmur.  To the extent that this required 
notice was not given prior to the initial adjudication of the 
claim in accordance with Pelegrini II, the Board finds that 
any timing defect was harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was 
provided, the case was readjudicated and a March 2007 
supplemental statement of the case was provided to the 
veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A January 2007 letter was sent to the veteran 
providing such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2006).  In this regard, 
the veteran's service medical records are associated with the 
claims folder.  Also of record are private treatment records 
from Dr. Adams and the Des Peres Hospital.  The veteran has 
not identified any additional relevant, outstanding records 
that need to be obtained before deciding his claim.  

A VA examination was not provided in conjunction with the 
veteran's claims.  However, the Board finds that the evidence 
does not warrant one because, other than the veteran's own 
lay statements, there is nothing in the record which suggests 
the possibility of a link between either of the veteran's 
claimed disabilities and service.  See 38 C.F.R. 
§ 3.159(c)(4) (2006) (VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease).  
See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An 
examination regarding whether a relationship exists between 
the two claimed disabilities is also unnecessary as there is 
nothing to indicate that the veteran's heart murmur is 
entitled to service connection.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).


I. Heart Murmur

The veteran contends that service connection is warranted for 
a heart murmur as it was first discovered on his service 
separation examination in January 1946.  However, a review of 
all of the veteran's service medical records fails to reveal 
any mention of a heart murmur or other cardiovascular or 
heart problems, including the veteran's January 1946 
separation examination.  The veteran has not demonstrated 
that he has the medical expertise or background required to 
make a determination regarding a diagnosis or an etiological 
opinion.  As such, the Board cannot accept his statements 
regarding the onset of his heart murmur during service as 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Unfortunately, the absence of any in-service 
evidence of a diagnosis of a heart murmur weighs heavily 
against the veteran's claim.

Also weighing against the veteran's claim of service 
connection for a heart murmur is the lack of any recorded 
evidence of treatment, complaints, or diagnosis of a heart 
murmur for many years after service.  Specifically, the first 
indication that the veteran has a heart murmur is more than 
fifty years after service.  The Board finds this significant 
lapse in time between the veteran's active service and the 
first indication of a heart murmur weighs against his claim.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc) (the Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the veteran has not complained of the 
maladies at issue).

The first evidence of a heart murmur is an August 2000 
private clinical record which states that the veteran's heart 
demonstrates a murmur, which "he has had for years."  Also 
of record is a July 2001 treatment record which states that 
"[the veteran] does have a murmur since he has been in the 
service."  Although these records, especially the July 2001 
record, appear to indicate that the veteran has had a heart 
murmur since service, the Board notes that these statements 
are not sufficient evidence of a link between military 
service and the veteran's current heart murmur.  In this 
regard, there is no clear indication in either clinical 
record of whether the statements regarding the onset of the 
veteran's heart murmur are based on clinical findings or a 
history by the veteran.  In light of the fact that the 
veteran is not competent to provide evidence of when his 
heart murmur first began and the absence of any indication 
that the statements made in these medical records are based 
on clinical findings, the Board finds these statements to be, 
at best, speculative.  Espiritu, supra.  Warren v. Brown, 6 
Vet. App. 4, 6 (1993) (statements from doctors which are 
inconclusive as to the origin of a disease can not be 
employed as suggestive of a linkage between the current 
disorder and the claimed incident of military service).  See 
also Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the 
record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions).

Therefore, for the Board to conclude that the veteran's heart 
murmur had its origin during military service in these 
circumstances would be speculation, and the law provides that 
service connection may not be based on resort to speculation 
or remote possibility.  38 C.F.R. § 3.102; Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  

Thus, with consideration of the veteran's service medical 
records, the length of time following service prior to a 
recorded diagnosis of a heart murmur, and the absence of any 
competent medical evidence linking the veteran's heart murmur 
to service, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for a heart murmur.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

II. Aortic Valve Disease, Status Post-Heart Valve Replacement

The veteran also submitted a claim for service connection of 
a heart valve replacement as secondary to his heart murmur.  
As the Board is denying the veteran's claim of service 
connection for a heart murmur, he is not entitled to service 
connection for such disability on a secondary basis.  
However, the Board will consider whether service connection 
is warranted for this claimed disability as directly related 
to service.

A review of the veteran's medical records indicates that he 
was diagnosed with an aortic valve disease in August 2001.  
In August 2003, a cardiac catheterization revealed an aortic 
insufficiency and he underwent a heart valve replacement.  
Prior to 2001 there is no evidence of any valvular disease or 
problems.  Thus, entitlement to service connection cannot be 
on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309 (2006) 
(certain chronic disabilities, such as valvular disease, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from 
service).  Rather, in order to warrant service connection for 
an aortic valve disease, status post-heart valve replacement, 
the competent evidence must establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

Unfortunately, there is no evidence of record linking the 
veteran's current aortic valve disease to service.  In this 
regard, there is no etiological opinion from a competent 
medical professional indicating that this disability began 
during service or is a result of his active duty service.

Moreover, the more than fifty year lapse in time between the 
veteran's active service and the first diagnosis of an aortic 
valve disease weighs against the veteran's claim.  The Board 
observes that it may, and will, consider in its assessment of 
a service connection the passage of a lengthy period of time 
wherein the veteran has not complained of the maladies at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc). 

Thus, with consideration of the veteran's service medical 
records, the length of time following service prior to a 
recorded diagnosis of an aortic valve disease, and the 
absence of any competent medical evidence linking this 
disability to service, the Board finds that the preponderance 
of the evidence is against the veteran's claim of service 
connection for an aortic valve disease, status post-heart 
valve replacement.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to service connection for a heart murmur is 
denied.

Entitlement to service connection for a valvular disease, 
status post-heart valve replacement, to include as secondary 
to a heart murmur, is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


